EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is hereby entered into as of April 8, 2016 (the
“Execution Date”) and is effective as of May 9, 2016 (the “Effective Date”), by
and between Insignia Systems, Inc. (the “Company”) and Kristine Glancy
(“Executive”) (each hereinafter referred to as a “party” and collectively as the
“parties”).

 

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:

 

1.                                      Term.  The initial term of Executive’s
employment under this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 8, on the third anniversary of the Effective Date (such term, as may be
hereafter extended, the “Employment Term”); provided, however, that commencing
with the third anniversary of the Effective Date and on each anniversary thereof
(each an “Anniversary Date”), the Employment Term shall be automatically renewed
for one (1) additional year beyond the term otherwise established, unless one
party provides written notice to the other party, at least one-hundred and
twenty (120) days in advance of an Anniversary Date, of its intent not to renew
the Employment Term for an additional one year period.

 

2.                                      Employment.  During the Employment Term:

 

(a)                                 Executive shall (i) serve as the Chief
Executive Officer of the Company, with such authority, power, duties and
responsibilities as are commensurate with such position and as are customarily
exercised by a person situated in a similar executive capacity at a similar
company; and (ii) report directly to the Board of Directors of the Company (the
“Board”).

 

(b)                                 Executive shall devote her full-time
business attention to the business and affairs of the Company and she shall
perform her duties faithfully and efficiently subject to the directions of the
Board.  Executive may manage personal and family investments and affairs,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder.  Executive shall be subject to and
shall abide by each of the Company’s personnel policies applicable to other
senior executives.

 

3.                                      Annual Compensation.

 

(a)                                 Base Salary.  The Company agrees to pay or
cause to be paid to Executive during the Employment Term a base salary at the
annual rate of $275,000 or such increased amount as the Board may from time to
time determine (hereinafter referred to as the “Base Salary”); provided,
however, that the Base Salary may be reduced by no more than 15% in connection
with an across-the-board salary reduction by the Company similarly affecting all
senior executives of the

 

--------------------------------------------------------------------------------


 

Company.  The Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives.  Such Base Salary shall be
reviewed at least annually by the Board pursuant to the Company’s normal
performance review policies for senior executives.

 

(b)                                 Annual Incentive Compensation.  For each
fiscal year of the Company ending during the Employment Term, beginning with the
2016 fiscal year, Executive shall be eligible to receive a target annual cash
incentive compensation of 50% of Base Salary as in effect on the final day of
such fiscal year (such target incentive compensation, as may hereafter be
increased, the “Target Annual Incentive”) with the opportunity to receive 
maximum annual cash incentive compensation of 150% of Base Salary as in effect
on the final day of such fiscal year, as approved by the Board in its sole
discretion, if the Company and Executive achieve certain performance targets as
proposed by management and approved by the Board. Such annual incentive
compensation (“Annual Incentive Compensation”) shall be paid in no event later
than the 15th day of the third month following the end of the taxable year (of
the Company or Executive, whichever is later) in which the performance targets
have been achieved.

 

4.                                      Sign-On Compensation.

 

(a)                                 Cash Bonus.  Executive shall receive a cash
signing bonus in the amount of $180,000, of which $100,000 (the “Effective Date
Bonus Payment”) will be paid on or as soon as practicable following the
Effective Date and $80,000 of which will be paid on the one year anniversary of
the Effective  Date.  In the event that, prior to the one year anniversary of
the Effective Date, (i) Executive voluntarily terminates the Employment Term and
Executive’s employment hereunder without Good Reason or (ii) the Company
terminates the Employment Term and Executive’s employment hereunder for Cause,
Executive shall reimburse the Company an amount equal to the Effective Date
Bonus Payment within fifteen (15) days of the termination date.

 

(b)                                 Inducement Time-Vesting Restricted Stock
Grant.  On or as soon as practicable following the Effective Date, the Company
shall grant Executive 100,000 shares of time-vesting restricted stock (the
“Inducement Restricted Stock”).  One-fifth of these shares will vest on the
first anniversary of the Effective Date and one-fifth of these shares will vest
on each subsequent anniversary of the Effective Date, through and including the
fifth anniversary of the Effective Date.  Further terms and conditions of the
Inducement Restricted Stock shall include those terms and conditions set forth
in the Company’s 2013 Omnibus Stock and Incentive Plan and in Exhibit A.

 

5.                                      Other Benefits.

 

(a)                                 Employee Benefits.  During the Employment
Term and any renewals, Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to employees of the

 

2

--------------------------------------------------------------------------------


 

Company generally (other than plans in effect on the date hereof that are closed
to new participants), to the extent Executive is eligible under the terms of
such plans.  Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to employees of the
Company generally.

 

(b)                                 Executive Benefits.  During the Employment
Term, Executive shall be entitled to participate in such executive benefit plans
maintained by the Company and made available to senior executives of the Company
generally, on the same basis and terms as are applicable to such senior
executives generally.  No additional compensation provided under any of such
plans shall be deemed to modify or otherwise affect the terms of this Agreement
or any of Executive’s entitlements hereunder.

 

(c)                                  Fringe Benefits.  During the Employment
Term, Executive shall be entitled to such fringe benefits as shall be determined
by the Board.

 

(d)                                 Business Expenses.  Upon submission of
proper invoices in accordance with the Company’s policies, Executive shall be
entitled to receive prompt reimbursement of all reasonable out-of-pocket
business, entertainment and travel expenses incurred by Executive in connection
with the performance of Executive’s duties hereunder and otherwise incurred in
accordance with the Company’s travel and entertainment policy in effect from
time to time.  Such reimbursement shall be made as soon as practicable and in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred.

 

(e)                                  Office and Facilities.  During the
Employment Term, Executive shall be provided with an appropriate office at the
Company’s headquarters, with such secretarial and other support facilities as
are commensurate with Executive’s status with the Company and adequate for the
performance of Executive’s duties hereunder.

 

(f)                                   Paid Time Off (PTO).  Executive shall be
entitled, without loss of pay, to up to three (3) weeks of vacation per calendar
year.

 

6.                                      Recoupment.  In the event of a
restatement of the Company’s financial results (other than a prophylactic or
voluntary restatement due to a change in applicable accounting rules or
interpretations) due to material noncompliance with financial reporting
requirements, with respect to any compensation granted (whether already paid or
only calculated as payable and yet to be paid) to Executive if the Board
determines in good faith that such compensation was awarded (or in the case of
unpaid compensation, determined for award) based on such material noncompliance
then the Board or a committee thereof comprised of independent (as defined under
the rules of the NASDAQ Stock Market) Board members shall be entitled on behalf
of the Company to recover all of the Executive’s compensation (or in the case of
unpaid compensation, to reduce such compensation) based on the erroneous
financial data in excess of what would have been paid (or in the case of unpaid
compensation, what should be paid) to the Executive under the accounting
restatement.  Such recovery period shall comprise up to the three (3)

 

3

--------------------------------------------------------------------------------


 

completed fiscal years preceding the date on which the Company is required to
prepare the accounting restatement.

 

In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement.  This Section 6 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.

 

7.                                      Termination.  The Employment Term and
Executive’s employment hereunder may be terminated under the circumstances set
forth below; provided, however, that notwithstanding anything contained herein
to the contrary, Executive shall not have any duties or responsibilities to the
Company after Executive’s termination of employment during the Employment Term
or upon expiration of the Employment Term that would preclude Executive from
having a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code (the “Code”), upon expiration of the
Employment Term.

 

(a)                                 Disability.  The Company may terminate the
Employment Term and Executive’s employment hereunder, on written notice to
Executive after having reasonably established Executive’s Disability.  For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.  Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

 

(b)                                 Death.  The Employment Term and Executive’s
employment hereunder shall be terminated as of the date of Executive’s death.

 

(c)                                  Cause.  The Company may terminate the
Employment Term and Executive’s employment hereunder for “Cause” by providing a
Notice of Termination (as defined in Section 8 below) that notifies Executive of
her termination for Cause, effective as of the date of such notice.  “Cause”
shall mean, for purposes of this Agreement:  (a) the deliberate and continued
failure to substantially perform Executive’s duties and responsibilities under
this Agreement; (b) the criminal felony conviction of, or a plea of guilty or
nolo contendere by, Executive; (c) the material violation of Company policy;
(d) the act of fraud or dishonesty resulting

 

4

--------------------------------------------------------------------------------


 

or intended to result in personal enrichment at the expense of the Company;
(e) the gross misconduct in performance of duties that results in material
economic harm to the Company; or (f) the material breach of this Agreement by
Executive.  Notwithstanding the foregoing, in order to establish “Cause” for
Executive’s termination for purposes of clauses (a), (c) and (f) above, the
Company must deliver a written demand to Executive which specifically identifies
the conduct that may provide grounds for Cause, and the Executive must have
failed to cure such conduct within thirty (30) days after such demand. 
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.

 

(d)                                 Without Cause.  The Company may terminate
the Employment Term and Executive’s employment hereunder other than for Cause,
Disability or death.  The Company shall deliver to Executive a Notice of
Termination (as defined in Section 8 below) prior to such termination other than
for Cause, Disability or death, which notice shall specify the termination date.

 

(e)                                  Good Reason.  Executive may terminate the
Employment Term and her employment hereunder with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to such termination for Good Reason.  The Company
shall have the option of terminating Executive’s duties and responsibilities
prior to the expiration of such thirty-day notice period.  For purposes of this
Agreement, “Good Reason” means any of the following:  (a) a material and adverse
change in Executive’s duties, title or position, provided, however, that a
change in the Company’s status as a publicly held corporation filing reports
with the Securities and Exchange Commission shall not be deemed to constitute
Good Reason hereunder; (b) a reduction in the Executive’s Base Salary, provided,
however, that Good Reason shall not exist in the event that Executive’s Base
Salary is reduced no more than 15% in connection with an across-the-board salary
reduction by the Company similarly affecting all senior executives of the
Company; or (c) a material breach by the Company of its obligations under this
Agreement.  Good Reason shall not exist unless Executive shall provide notice of
the existence of the Good Reason condition within ninety (90) days of the date
Executive learns of the condition.  The Company shall have a period of thirty
(30) days during which it may remedy the condition, and in case of full remedy
such condition shall not be deemed to constitute Good Reason hereunder.

 

(f)                                   Without Good Reason.  Executive may
voluntarily terminate the Employment Term and Executive’s employment hereunder
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to such termination and the Company shall have
the option of terminating Executive’s duties and responsibilities, but not the
employment relationship, prior to the expiration of such thirty-day notice
period.

 

8.                                      Notice of Termination.  Any purported
termination by the Company or by Executive shall be communicated by written
Notice of Termination to the other party hereto.  For

 

5

--------------------------------------------------------------------------------


 

purposes of this Agreement, a “Notice of Termination” shall mean a notice that
indicates a termination date, the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.  For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice, in the manner described in Section 16(f)).

 

9.                                      Compensation upon Termination.  Upon
termination of Executive’s employment during the Employment Term, Executive
shall be entitled to the following benefits:

 

(a)                                 Termination by the Company for Cause or by
Executive without Good Reason.  If Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason, the Company shall provide
Executive with the following payments and benefits (collectively, the “Accrued
Compensation”):

 

(i)                                     any accrued and unpaid Base Salary;

 

(ii)                                  any Annual Incentive Compensation earned
but unpaid in respect of any completed fiscal year preceding the termination
date;

 

(iii)                               reimbursement for any and all monies
advanced or expenses incurred in connection with Executive’s employment for
reasonable and necessary expenses incurred by Executive on behalf of the Company
for the period ending on the termination date;

 

(iv)                              any previous compensation that Executive has
previously deferred (including any interest earned or credited thereon), in
accordance with the terms and conditions of the applicable deferred compensation
plans or arrangements then in effect, to the extent vested as of Executive’s
termination date; and

 

(v)                                 any amount or benefit as provided under any
plan, program, agreement or corporate governance document of the Company or its
affiliates that are then-applicable (the “Company Arrangements”), in accordance
with the terms thereof.

 

(b)                                 Termination by the Company for Disability. 
If Executive’s employment is terminated by the Company for Disability, Executive
shall be entitled to the Accrued Compensation.

 

(c)                                  Termination By Reason of Death.  If
Executive’s employment is terminated by reason of Executive’s death, Executive
shall be entitled to the Accrued Compensation.

 

(d)                                 Termination by the Company Other Than for
Cause, Disability or Death, or by Executive with Good Reason.  If Executive’s
employment with the Company shall be terminated (x) by the Company other than
for Cause, Disability or death,

 

6

--------------------------------------------------------------------------------


 

or (y) by Executive with Good Reason, Executive shall be entitled to the
following payments and benefits; provided that, in the case of clauses (ii) and
(iii) below, Executive shall have executed and not revoked a release of claims
in substantially the form set forth in Exhibit B hereto:

 

(i)                                     the Accrued Compensation;

 

(ii)                                  an amount equal to the product of (A) the
Annual Incentive Compensation that Executive would have been entitled to receive
in respect of the fiscal year in which Executive’s termination date occurs, had
Executive continued in employment until the end of such fiscal year, which
amount shall be determined based on the Company’s actual performance for such
year relative to the Company performance goals applicable to Executive without
any exercise of negative discretion with respect to Executive in excess of that
applied either to senior executives of the Company generally for the applicable
performance period or in accordance with the Company’s historical past
practice), and (B) a fraction (x) the numerator of which is the number of days
in such fiscal year through the termination date and (y) the denominator of
which is 365; such amount shall be payable in a cash lump sum payment at the
time such incentive awards are payable to other participants (but no later than
the fifteenth day of the third month of the following fiscal year of the
Company);

 

(iii)                               in lieu of any further Base Salary or other
compensation or benefits not described in clauses (i), (ii), or (iv) for periods
subsequent to the termination date, an amount in cash equal to the “applicable
percentage” of Executive’s annual Base Salary as in effect at the time of
Termination which amount shall be payable in a single lump sum payment no later
than 60 days following the termination date; and

 

(iv)                              the Company shall provide Executive and
Executive’s dependents with continued coverage under any health, medical,
dental, vision or life insurance program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for four (4) months following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination, which
coverage shall cease, on a benefit-by-benefit basis, once any coverage is made
available to Executive by a subsequent employer.  COBRA continuation coverage
shall run concurrently with such four-month period.  Following the four-month
continuation period, Executive will be eligible to receive COBRA benefits for
any remaining portion of the applicable COBRA period at normal COBRA rates. 
Anything herein to the contrary notwithstanding, the terms of this
Section 9(d)(iv) shall be modified to the extent required to meet the provisions
of any federal law applicable to the healthcare plans and arrangements of the
Company, including to the extent required to maintain the grandfathered status
of such plans or

 

7

--------------------------------------------------------------------------------


 

arrangements under federal law.  Any failure to provide the coverage specified
herein shall not in and of itself constitute a breach of this Agreement,
provided, however, that the Company shall use its reasonable efforts to provide
economically equivalent payments or benefits to Executive to the extent possible
without adverse effects on the Company, to the extent permitted by law.

 

For purposes of Section 9(d)(iii) above, during the period from the Effective
Date to the first anniversary of the Effective Date, the applicable percentage
shall be 50% and during the period after the first anniversary of the Effective
Date, the applicable percentage shall be 100%.

 

(e)                                  Expiration of Employment Term After Notice
of Non-Renewal by the Company.  If the Executive’s employment terminates at the
end of the Employment Term because the Company has delivered a notice of
non-renewal (as described in Section 1),  Executive shall be entitled to the
following payments and benefits:

 

(i)                                     the Accrued Compensation; and

 

(ii)                                  COBRA benefits for the applicable COBRA
period at normal COBRA rates.

 

(f)                                   No Mitigation.  Executive shall not be
required to mitigate the amount of any payment provided for under this Agreement
by seeking other employment or otherwise and, except as provided in Sections
9(d)(iv) above, no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

10.                               Section 409A.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i) no
amounts shall be paid to Executive under Section 9 of this Agreement until
Executive would be considered to have incurred a separation from service from
the Company within the meaning of Section 409A of the Code, and (ii) amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following Executive’s separation from
service (or death, if earlier). Each amount to be paid or benefit to be provided
to Executive pursuant to this Agreement, which constitutes deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A.  To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year; provided, however, that with respect to any reimbursements for any taxes
which Executive would become entitled to under the terms of this Agreement, the
payment of such

 

8

--------------------------------------------------------------------------------


 

reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.

 

11.                               Records and Confidential Data; Inventions.

 

(a)                                 Executive acknowledges that in connection
with the performance of Executive’s duties during the Employment Term, the
Company will make available to Executive, or Executive will develop and have
access to, certain Confidential Information (as defined below) of the Company
and its subsidiaries.  Executive acknowledges and agrees that any and all
Confidential Information learned or obtained by Executive during the course of
Executive’s employment by the Company or otherwise, whether developed by
Executive alone or in conjunction with others or otherwise, shall be and is the
property of the Company and its subsidiaries.

 

(b)                                 Executive shall keep confidential all
Confidential Information, shall not use Confidential Information in any manner
that is detrimental to the Company, shall not use Confidential Information other
than in connection with Executive’s discharge of Executive’s duties hereunder,
and shall safeguard the Confidential Information from unauthorized disclosure;
provided, however, that Confidential Information may be disclosed by Executive
(i) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (ii) in connection with performing her duties
hereunder, (iii) subject to Section 12(c), when required to do so by law or by a
court, governmental agency, legislative body, arbitrator or other person with
apparent jurisdiction to order her to divulge, disclose or make accessible such
information, provided that Executive notify the Company prior to such
disclosure, (iv) in the course of any proceeding under Sections 13 or 14 of this
Agreement or (v) in confidence to an attorney or other professional advisor for
the purpose of securing professional advice, so long as such attorney or advisor
is subject to confidentiality restrictions no less restrictive than those
applicable to Executive hereunder.

 

(c)                                  As soon as possible following the
termination of Executive’s employment hereunder, Executive shall return to the
Company all written Confidential Information that is in her possession or
control and destroy all of her copies of any analyses, compilations, studies or
other documents containing or reflecting any Confidential Information.  Within
five (5) business days of the receipt of such request by Executive, Executive
shall, upon written request of the Company, deliver to the Company a document
certifying that such written Confidential Information has been returned or
destroyed in accordance with this Section 11(c).

 

(d)                                 For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company and its subsidiaries, including, without limitation,

 

(i)                                     trade secrets concerning the business
and affairs of the Company and its subsidiaries, product specifications, data,
know-how, formulae,

 

9

--------------------------------------------------------------------------------


 

compositions, processes, non-public patent applications, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current, and
planned research and development, current and planned manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

 

(ii)                                  information concerning the business and
affairs of the Company and its subsidiaries (which includes unpublished
financial statements, financial projections and budgets, unpublished and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, to the extent not publicly known, personnel training and
techniques and materials) however documented; and

 

(iii)                               notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Company or its subsidiaries
containing or based, in whole or in part, on any information included in the
foregoing.  For purposes of this Agreement, the Confidential Information shall
not include and Executive’s obligations shall not extend to (i) information that
is generally available to the public, (ii) information obtained by Executive
other than pursuant to or in connection with her employment and
(iii) information that is required to be disclosed by law or legal process.

 

(e)                                  Executive will grant and does hereby grant
to the Company the sole and exclusive ownership of, including the sole and
exclusive right to reproduce, use or disclose for any purpose, any and all
reports, drawings, blueprints, software code, computer programs, data, writings
and technical information made or prepared by Executive alone or with others
during the term of Executive’s employment, whether or not made or prepared in
the course of Executive’s employment, that relate to apparatus, compositions of
matter or methods pertaining to the Company’s business.  Executive acknowledges
that all such reports, drawings blueprints, software code, computer programs,
data, writings and technical information are property of the Company.

 

(f)                                   Executive will promptly disclose to the
Company in writing all inventions and proprietary information that Executive
alone or with others conceive, generate, or reduce to practice, during or after
working hours, while Executive is an employee of the Company; and all such
inventions and proprietary information shall be the exclusive property of the
Company and are hereby assigned to the Company, except as otherwise specifically
agreed to by the Company in writing.

 

(g)                                  Executive will, at the Company’s expense,
give the Company all assistance it reasonably requires to perfect, protect and
use its rights to inventions and

 

10

--------------------------------------------------------------------------------


 

proprietary information.  In particular, but without limitation, Executive will
sign all documents, do all things, and supply all information that the Company
may deem necessary or desirable to (1) transfer or record the transfer of
Executive’s entire right, title and interest in inventions and proprietary
information; and (2) enable the Company to obtain patent, copyright or trademark
protection for inventions anywhere in the world.

 

(h)                                 The obligations of Sections 11(e)-(h) shall
not apply to (1) all patents issued in Executive’s name, alone or with others,
prior to the Effective Date; (2) inventions for which no equipment, supplies,
facility or trade secret information of the Company were used and which are
developed entirely on Executive’s own time, and (a) which do not relate directly
to the business of the Company or to the Company’s actual or demonstrably
anticipated research or development, or (b) which do not result from any work
performed by Executive for the Company.

 

12.                               Covenant Not to Solicit, Not to Compete, Not
to Disparage and to Cooperate in Litigation.

 

(a)                                 Covenant Not to Solicit.  To protect the
Confidential Information and other trade secrets of the Company as well as the
goodwill and competitive business of the Company, Executive agrees, during the
Employment Term and for a period of twelve (12) months after Executive’s
cessation of employment with the Company, (i) not to solicit or participate in
or assist in any way in the solicitation of any employees of the Company and
(ii) not to solicit, influence or attempt to influence any person who was a
customer of the Company or its affiliates during the period of Executive’s
employment hereunder or solicit, influence or attempt to influence potential
customers who are or were identified through leads developed during the course
of employment with the Company, or otherwise divert or attempt to divert any
existing business of the Company and its affiliates.  For purposes of
clause (i) of this covenant, “solicit” or “solicitation” means directly or
indirectly influencing or attempting to influence employees of the Company to
cease employment with the Company (except in the course of Executive’s duties to
the Company) or to become employed with any other person, partnership, firm,
corporation or other entity, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations. Executive agrees
that the covenants contained in this Section 12(a) are reasonable and desirable
to protect the Confidential Information of the Company.

 

(b)                                 Covenant Not to Compete.

 

(i)            To protect the Confidential Information and other trade secrets
of the Company as well as the goodwill and competitive business of the Company,
Executive agrees, during the Employment Term and for a period of twelve (12)
months after Executive’s cessation of employment with the Company, that
Executive will not, except in the course of Executive’s employment hereunder,
directly or indirectly for the

 

11

--------------------------------------------------------------------------------


 

Executive or any third party, manage, operate, control, or participate in the
management, operation, or control of, be employed by, associated with, or in any
manner connected with, lend Executive’s name to, or render services or advice
to, any third party, or any business, whose services or products compete
(including as described below) with the material services or products of the
Company; provided, however, that Executive may in any event (x) own up to a 5%
passive ownership interest in any public or private entity, and (y) be employed
by, or otherwise have material association with, any business whose services or
products compete with the material services or products of the Company so long
as her employment or association is solely with a separately managed and
operated division or affiliate of such business that does not compete with the
Company.

 

(ii)                                  For purposes of this Section 12(b), any
third party, or any business, whose products compete includes any entity engaged
in any business or activity which is directly in competition with any services
or products sold by, or any business or activity engaged in by, the Company or
any of its affiliates, or any entity with which the Company has a
product(s) licensing agreement at the end of the Employment Term and any entity
with which the Company is, at the time of termination, negotiating, and
eventually concludes within twelve (12) months of the Employment Term, a product
licensing or acquisition agreement.

 

(c)                                  Cooperation in Any Investigations and
Litigation.  Executive agrees that Executive will reasonably cooperate with the
Company, and its counsel, in connection with any investigation, inquiry,
administrative proceeding or litigation relating to any matter in which
Executive becomes involved or of which Executive has knowledge as a result of
Executive’s service with the Company by providing truthful information.  The
Company agrees to promptly reimburse Executive for reasonable expenses
(including attorneys fees and other expenses of counsel) reasonably incurred by
Executive, in connection with Executive’s cooperation pursuant to this
Section 12(c).  Such reimbursements shall be made as soon as practicable, and in
no event later than the calendar year following the year in which the expenses
are incurred.  Executive agrees that, in the event Executive is subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony (in a deposition, court proceeding or otherwise) which in any way
relates to Executive’s employment by the Company, Executive will, to the extent
not legally prohibited from doing so, give prompt notice of such request to the
Chief Financial Officer of the Company so that the Company may contest the right
of the requesting person or entity to such disclosure before making such
disclosure.  Nothing in this provision shall require Executive to violate
Executive’s obligation to comply with valid legal process.

 

(d)                                 Nondisparagement.  Executive covenants that
during and following the Employment Term, Executive will not willfully and
materially disparage or encourage or induce others to disparage the Company or
its subsidiaries, together

 

12

--------------------------------------------------------------------------------


 

with all of their respective past and present directors, managers, officers,
shareholders, partners, employees, agents, attorneys, servants and customers and
each of their predecessors, successors and assigns; provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. Nothing in this Agreement is intended to or shall prevent
Executive from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law.

 

(e)                                  Blue Pencil.  It is the intent and desire
of Executive and the Company that the provisions of this Section 12 be enforced
to the fullest extent permissible under the laws and public policies as applied
in each jurisdiction in which enforcement is sought.  If any particular
provision of this Section 12 shall be determined to be invalid or unenforceable,
such covenant shall be amended, without any action on the part of either party
hereto, to delete there from the portion so determined to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
covenant in the particular jurisdiction in which such adjudication is made.

 

(f)                                   Survival.  Executive’s obligations under
this Section 12 shall survive the termination of the Employment Term.

 

13.                               Remedies for Breach of Obligations under
Sections 11 or 12 hereof.  Executive acknowledges that the Company will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
Executive breaches Executive’s obligations under Sections 11 or 12 hereof. 
Accordingly, Executive agrees that the Company will be entitled, in addition to
any other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 11 or
12 hereof in any Federal or state court sitting in the State of Minnesota, or,
at the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business. 
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company to
obtain that injunctive relief, and Executive agrees that process in any or all
of those actions or proceedings may be served by registered mail, addressed to
the last address provided by Executive to the Company, or in any other manner
authorized by law.

 

14.                               Resolution of Disputes.  Any claim or dispute
arising out of or relating to this Agreement, including, without limitation,
Sections 6 and 7 hereof, any other Company Arrangement, Executive’s employment
with the Company, or any termination thereof (collectively, “Covered Claims”)
shall (except to the extent otherwise provided in Section 13 with respect to
certain requests for injunctive relief) be resolved (x) if mutually agreed by
the Company and Executive, by confidential mediation with the assistance of an
independent mediator selected by mutual agreement of the parties, or (y) if such
mediation is not successful or if such mediation is not mutually agreed by the
Company or Executive, by litigation to occur in the District Court of the Second
Judicial District, County of Ramsey,

 

13

--------------------------------------------------------------------------------


 

State of the Minnesota or the United States District Court for the District of
Minnesota. Each party shall bear its (or her) own costs, including, without
limitation, the fees and expenses of its (or her) own attorney, and the fees and
expenses of the arbitrator shall be borne equally by each party.

 

15.                               Representations and Warranties.

 

(a)                                 The Company represents and warrants that
(i) it is fully authorized by action of the Board of Directors of the Company
(and of any other person or body whose action is required) to enter into this
Agreement and to perform its obligations under it, (ii) the execution, delivery
and performance of this Agreement by it does not violate any applicable law,
regulation, order, judgment or decree or any agreement, arrangement, plan or
corporate governance document (x) to which it is a party or (y) by which it is
bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

(b)                                 Executive represents and warrants to the
Company that Executive is not a party to or otherwise bound by any agreement or
arrangement (including, without limitation, any license, covenant, or commitment
of any nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.

 

16.                               Miscellaneous.

 

(a)                                 Successors and Assigns.

 

(i)            This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and permitted assigns and the Company
shall require any successor or assign to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place.  The
Company may not assign or delegate any rights or obligations hereunder except to
a successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company.  The term the “Company” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 

(ii)           Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution.

 

14

--------------------------------------------------------------------------------


 

This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal personal representatives.

 

(b)                                 Indemnification.  The Company shall
indemnify Executive as provided in Company’s by-laws and Articles of
Incorporation.

 

(c)                                  Right to Counsel.  Executive acknowledges
that Executive has had the opportunity to consult with legal counsel of
Executive’s choice in connection with the drafting, negotiation and execution of
this Agreement and related employment arrangements.

 

(d)                                 Fees and Expenses.  The Company shall pay
reasonable and documented legal fees and related expenses, up to a maximum
amount of $3,000, incurred by Executive in connection with the negotiation of
this Agreement.  Such reimbursement shall be made as soon as practicable, but in
no event later than the end of the taxable year of Executive following the
taxable year in which the expenses were incurred.

 

(e)                                  Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other, provided that all notices to the Company shall
be directed to the attention of the Chief Financial Officer of the Company. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.

 

(f)                                   Withholding.  The Company shall be
entitled to withhold the amount, if any, of all taxes of any applicable
jurisdiction required to be withheld by an employer with respect to any amount
paid to Executive hereunder.  The Company, in its sole and absolute discretion,
shall make all determinations as to whether it is obligated to withhold any
taxes hereunder and the amount hereof.

 

(g)                                  Modification.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Executive and the Company. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreement or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
is not expressly set forth in this Agreement.

 

(h)                                 Effect of Other Law.  Anything herein to the
contrary notwithstanding, the terms of this Agreement shall be modified to the
extent required to meet the provisions

 

15

--------------------------------------------------------------------------------


 

of any federal law applicable to the employment arrangements between Executive
and the Company.  Any delay in providing benefits or payments, any failure to
provide a benefit or payment, or any repayment of compensation that is required
under the preceding sentence shall not in and of itself constitute a breach of
this Agreement, provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.

 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Minnesota applicable to contracts executed in and to be performed entirely
within such State, without giving effect to the conflict of law principles
thereof.

 

(j)                                    Inconsistencies.  In the event of any
inconsistency between any provision of this Agreement and any provision of any
employee handbook, personnel manual, program, policy, or arrangement of the
Company or its affiliates (including, without limitation, any provisions
relating to notice requirements and post-employment restrictions), the
provisions of this Agreement and the Exhibits hereto, shall control, unless the
parties otherwise agree in a writing that expressly refers to the provision of
this Agreement whose control she is waiving.

 

(k)                                 Beneficiaries/References.  In the event of
Executive’s death or a judicial determination of her incompetence, references in
this Agreement to Executive shall be deemed, where appropriate, to refer to her
beneficiary, estate or other legal representative.

 

(l)            Survivorship.  Except as otherwise set forth in this Agreement,
the respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.

 

(m)                             Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

(n)                                 Entire Agreement.  Upon the Execution Date,
this Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof; provided, however, that this Agreement shall not supersede the Change in
Control Agreement between the Company and the Executive entered into as of
April 8, 2016 (the “Change in Control Agreement”).  Notwithstanding anything to
the contrary contained herein, no payments shall be made (nor benefits provided)
under Section 9 of this Agreement in the event that the Executive is entitled to
payments or benefits under the Change in Control Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of

 

16

--------------------------------------------------------------------------------


 

which, when taken together, will be deemed to constitute one and the same
agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

By:

/s/ F. Peter Zaballos

 

Name:

F. Peter Zaballos

 

Title:

Co-Chairman of the Board of Directors

 

 

 

 

 

 

 

KRISTINE GLANCY

 

 

 

 

 

By:

/s/ Kristine Glancy

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Representative Terms and Conditions]

 

Subject: Restricted Stock Award

 

Dear Ms. Glancy:

 

This letter is to inform you that the Board of Directors of Insignia
Systems, Inc. has granted to you 100,000 shares of Restricted Stock effective
April 8, 2016:

 

The award is subject to the terms of the 2013 Omnibus Stock and Incentive Plan
and this grant letter.

 

Vesting Schedule.  Except as otherwise provided herein, provided that you remain
employed with the Company through the applicable vesting date, the Restricted
Stock will vest in accordance with the following schedule:

 

Vesting Date

 

Shares of Common Stock

First Anniversary of Effective Date

 

20,000 Shares

Second Anniversary of Effective Date

 

20,000 Shares

Third Anniversary of Effective Date

 

20,000 Shares

Fourth Anniversary of Effective Date

 

20,000 Shares

Fifth Anniversary of Effective Date

 

20,000 Shares

 

Taxes.  The company will use share tax withholding to satisfy your tax
obligations unless you provide a payment to cover the taxes.

 

Employment Events.  The following chart outlines the provisions which apply to
the grant for various employment events.

 

A-1

--------------------------------------------------------------------------------


 

Event

 

Restricted Stock
Provisions

Voluntary resignation

 

Forfeit unvested shares

Termination for Cause (as defined in the Employment Agreement between you and
the Company dated April 8, 2016 (the “Employment Agreement”))

 

Forfeit unvested shares

Involuntary termination without Cause

 

Unvested shares eligible to vest on the next applicable vesting date shall vest
on termination date, all other unvested shares forfeited.

Voluntary termination for Good Reason (as defined in Employment Agreement)

 

Unvested shares eligible to vest on the next applicable vesting date shall vest
on termination date, all other unvested shares forfeited.

Death

 

Unvested shares eligible to vest on the next applicable vesting date shall vest
on termination date, all other unvested shares forfeited.

Disability (as defined in the Employment Agreement)

 

Unvested shares eligible to vest on the next applicable vesting date shall vest
on termination date, all other unvested shares forfeited.

Change in Control

 

If the continuing or successor entity fails to assume or replace awards with new
awards of equivalent value, then accelerated vesting of all unvested shares

 

Dividends.  If the company makes cash dividend payments during the restriction
period, the value of the dividends will accrue in a non-interest bearing
account.  You will receive a cash payment for the accrued dividends at the end
of the restriction period.  The payment would be adjusted proportionate to the
earned shares.  Please contact the Chief Financial Officer if you have
questions.

 

 

Sincerely,

 

 

 

 

 

F. Peter Zaballos

 

Co-Chairman of the Board of Directors

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Release”) is made as of this      day of          ,
    , by and between Kristine Glancy (“Executive”) and Insignia Systems, Inc., a
Minnesota corporation (the “Company”).

 

1.                                      FOR AND IN CONSIDERATION of the payments
and benefits provided in the Employment Agreement between Executive and the
Company dated as of April 8, 2016, (as such agreement may be amended, restated
or replaced, the “Employment Agreement”), Executive, for herself, her successors
and assigns, executors and administrators, now and forever hereby releases and
discharges the Company, together with all of its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which Executive or
Executive’s executors, administrators, successors or assigns ever had, now has
or may hereafter claim to have by reason of any matter, cause or thing
whatsoever; arising from the beginning of time up to the date of the Release: 
(i) relating in any way to Executive’s employment relationship with the Company
or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees; (ii) arising under or
relating to the Employment Agreement; (iii) arising under any federal, local or
state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, and/or the applicable state law against discrimination, each as amended;
(iv) relating to wrongful employment termination or breach of contract; or
(v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair:  (i) the
Executive’s ability to enforce Section 9(d) of the Employment Agreement;
(ii) any direct or indirect holdings of equity in the Company; (iii) any claims
for accrued and vested benefits under any of the Company’s employee retirement
and welfare benefit plans; (iv) any rights to indemnification as an officer of
the Company under Minnesota law; and (v) any rights or claims Executive may have
that cannot be waived under applicable law; (collectively, the “Excluded
Claims”).  Executive further acknowledges and agrees that, except with respect
to Excluded Claims, the Company and the Releasees have fully satisfied any and
all obligations whatsoever owed to Executive arising out of Executive’s
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.

 

B-1

--------------------------------------------------------------------------------


 

2.                                      Executive understands and agrees that,
except for the Excluded Claims, Executive has knowingly relinquished, waived and
forever released any and all rights to any personal recovery in any action or
proceeding that may be commenced on Executive’s behalf arising out of the
aforesaid employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

 

3.                                      Executive acknowledges and agrees that
Executive has been advised to consult with an attorney of Executive’s choosing
prior to signing the Release.  Executive understands and agrees that Executive
has the right and has been given the opportunity to review the Release with an
attorney of Executive’s choice should Executive so desire.  Executive also
agrees that Executive has entered into the Release freely and voluntarily. 
Executive further acknowledges and agrees that Executive has had at least
forty-five (45) calendar days to consider the Release, although Executive may
sign it sooner if Executive wishes.  In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to: Insignia
Systems, Inc., 8799 Brooklyn Blvd., Minneapolis, Minnesota 55445, Attention:
                     .  The Release shall not be effective, and no payments
shall be due under Section 9(d)(ii)-(iii) of the Employment Agreement, until the
eighth (8th) day after Executive shall have executed the Release and returned it
to the Company, assuming that Executive had not revoked Executive’s consent to
the Release prior to such date.

 

4.                                      It is understood and agreed by Executive
that the payment made to Executive is not to be construed as an admission of any
liability whatsoever on the part of the Company or any of the other Releasees,
by whom liability is expressly denied.

 

5.                                      The Release is executed by Executive
voluntarily and is not based upon any representations or statements of any kind
made by the Company or any of the other Releasees as to the merits, legal
liabilities or value of Executive’s claims.  Executive further acknowledges that
Executive has had a full and reasonable opportunity to consider the Release and
that Executive has not been pressured or in any way coerced into executing the
Release.

 

6.                                      The exclusive venue for any disputes
arising hereunder shall be the state or federal courts located in the State of
Minnesota, and each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

B-2

--------------------------------------------------------------------------------


 

7.                                      The Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Minnesota.  If any provision hereof is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its terms shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

 

8.                                      The Release shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

[Remainder of Page Intentionally Left Blank.]

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

KRISTINE GLANCY

 

 

 

 

 

By:

 

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------